DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Nov. 16, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (WO2018/193577) in view of Yuki et al. JP2014/091492A (referred to hereafter as Yuki).
	As to claim 1, Nakamura teaches a parking assist system for a vehicle including a powertrain, a brake device, steering device, the system comprising:


	A control device to execute an automatic parking position and a vehicle position device including an external world sensor 
a vehicle position detection device including an external environment sensor configured to detect an obstacle, the vehicle position detection device being configured to detect a position of the vehicle relative to a travel route for the automatic parking process, and the control device is configured such that in a case where the control device has stopped the vehicle according to detection of the obstacle by the external environment sensor in a prescribed range from the parking position during execution of the automatic parking process (see pages 8 and 12).
wherein the vehicle includes a brake operation member that can be operated by a driver to operate the brake device (see pages 5 and 7);
the device does not permit resumption of movement of the vehicle in the automatic parking process (see pages 9-10).
Nakamura does not teach:
in a case where the control device has stopped the vehicle according to an operation of the brake operation member by the driver in the prescribed range from the parking position during the execution of the automatic parking process, the control device permits the resumption of movement of the vehicle in the automatic parking process
However, Youki teaches:
parking device, in a case where the control device has stopped the vehicle according to an operation of the brake operation member by the driver in the prescribed range from the parking position during the execution of the automatic parking process, the control device permits the resumption of movement of the vehicle in the automatic parking process (see para. 8 and 10)
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application allow the device in a case where the control device has stopped the vehicle according to an operation of the brake operation member by the driver in the prescribed range from the parking position during the execution of the automatic parking process, the control device permits the resumption of movement of the vehicle in the automatic parking process in Nakamura in view of Yuki. Motivation to do so comes from the knowledge well known in the art that doing so would allow the user to avoid collision with obstacles and would make the vehicle operate in a safe manner.
3.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (WO2018/193577) in view of Yuki et al. JP2014/091492A (referred to hereafter as Yuki), further in view of Hiroki, JP2018/122753A.
As to claim 2, Nakamura in view of Yuki do not teach:
 the control device is configured to switch a shift range of the shift device to a parking range in a case where the control device does not permit the resumption of movement of the vehicle in the automatic parking process.
However, Hiroki teaches:
the control device is configured to switch a shift range of the shift device to a parking range in a case where the control device does not permit the resumption of movement of the vehicle in the automatic parking process (see para. 23-24, 34, 39 and 41).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to configure the control device of Nakamura to switch a shift range of the shift device to a parking range in a case where the control device does not permit the resumption of movement of the vehicle in the automatic parking process as taught by Hiroki. Motivation to do so comes from the teachings of Hiroki that doing so would prevent collision.
As to claim 3, Nakamura in view of Yoki, further in view of Hiroki teaches the parking assist system according to claim 2.
Hiroki further teaches:
a brake sensor configured to detect an operation of the brake operation member by the driver for activating the brake device, wherein when the brake sensor detects the operation of the brake operation member by the driver after the control device has stopped the vehicle and switched the shift range of the shift device to the parking range, the control device ends the automatic parking process (see para. 27, 52 and 55-56).
4.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (WO2018/193577) in view of Yuki et al. JP2014/091492A (referred to hereafter as Yuki), further in view of Hiroki, JP2018/122753A, further in view of Atsushi et al., JPH07144623A (referred to hereafter as Atsushi).
As to claim 4, Nakamura in view of Yoki, further in view of Hiroki teaches the parking assist system according to claim 2.
Hiroki further teaches:
wherein the brake device includes a parking brake device, and the control device is configured such that in a case where the control device has stopped the vehicle according to detection of an abnormality in the vehicle during the automatic parking process, the control device does not permit the resumption of movement of the vehicle in the automatic parking process, switches the shift range of the shift device to the parking range (see para. 23-24, 34, 39 and 41).
Nakamura in view of Yoki further in view of Hiroki do not teach:
The device switches the shift range of the shift device to the parking range, and activates the parking brake device.
However, Atsushi teaches:
device switches the shift range of the shift device to the parking range, and activates the parking brake device (see para. 5-6, 26 and 44-45).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to switch the shift range of the shift device to the parking range, and activate the parking brake device in Nakamura as taught by Atsushi. Motivation to do so comes from the teaching of Atsushi that doing so would prevent the vehicle from colliding with objects.
As to claim 5, Nakamura in view of Yoki, further in view of Hiroki teaches the parking assist system according to claim 2.
Hiroki further teaches:
the brake device includes a parking brake device, and the control device is configured such that in a case where the control device has stopped the vehicle according to detection of an abnormality in the vehicle during the automatic parking process, the control device does not permit the resumption of movement of the vehicle in the automatic parking process, switches the shift range of the shift device to the parking range (see para. 23-24, 34, 39 and 41).
Nakamura in view of Yoki further in view of Hiroki do not teach:
The device switches the shift range of the shift device to the parking range, and activates the parking brake device.
However, Atsushi teaches:
device switches the shift range of the shift device to the parking range, and activates the parking brake device (see para. 5-6, 26 and 44-45).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to switch the shift range of the shift device to the parking range, and activate the parking brake device in Nakamura as taught by Atsushi. Motivation to do so comes from the teaching of Atsushi that doing so would prevent the vehicle from colliding with objects.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663